DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are presented herein without amendment in response to the Non-Final Office Action dated 11/17/2020 and are considered below. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, 11, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0039106 A1 to Bonstrom et al., hereinafter “Bonstrom,” in view of U.S. 2015/0205916 A1 to Yamamoto, hereinafter “Yamamoto,” in view of U.S. 2014/0310595 A1 to Acharya et al., hereinafter “Acharya,” and further in view of U.S. 2008/0195128 A1 to Orbay et al., hereinafter “Orbay.”
Regarding claim 1, Bonstrom discloses A care support device comprising: an image output device configured to display symbols which visualize a care procedure (See Bonstrom at least at Abstract; Paras. [0003]-[0018], [0047]-[0059]; Figs. 1, 2).
Bonstrom may not specifically describe a specification device configured to specify symbols which are to be displayed based on a target care procedure.
However, Yamamoto teaches a specification device configured to specify symbols which are to be displayed based on a target care procedure (See Yamamoto at least at Paras. [0024], [0036], [0038]; Claims 13, 16; Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom to incorporate the teachings of Yamamoto to provide specification of various symbols to visualize data and instructions. Yamamoto is directed to a measurement assistance method, control program and recording medium. Incorporating the assistance method and control program as in Yamamoto with the fitness device for checking performance of an exercise as in Bonstrom would increase the functionality and effectiveness of implementing the claimed care support device and method for care support.
Bonstrom as modified by Yamamoto may not specifically describe a detection device configured to detect a user input and assign displayed symbols to an actual care procedure based on the user input. However, Acharya teaches a detection device configured to detect a user input and assign displayed symbols to an actual care procedure based on the user input (See Acharya at least at Para. [0129]; Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom and Yamamoto to incorporate the teachings of Acharya to provide imaging detection and generation systems to visualize data and instructions. Acharya relates to an augmented reality virtual personal assistant for external representation. Incorporating the assistance method and control program as in Yamamoto with the augmented reality assistant of Acharya and the fitness device for checking performance of an exercise as in Bonstrom would increase the functionality and effectiveness of implementing the claimed care support device and method for care support.
Bonstrom as modified by Yamamoto and Acharya may not specifically describe an image generation device configured to generate symbols which visualize the actual care procedure. However, Orbay teaches an image generation device configured to generate symbols which visualize the actual care procedure (See Orbay at least at Paras. [0084], [0087], [0147]). Bonstrom further discloses wherein the image output device simultaneously displays symbols which visualize the target care procedure and symbols which visualize the actual care procedure (See Bonstrom at least at Abstract; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom, Yamamoto and Acharya to incorporate the teachings of Orbay to provide imaging detection and generation systems to visualize data and instructions. Orbay is directed to an endo-surgical device and method to perform procedures. Incorporating the assistance method and control program as in Yamamoto with the augmented reality assistant of Acharya, the endo-surgical device and procedures of Orbay, and the fitness device for checking performance of an exercise as in Bonstrom would increase the functionality and effectiveness of implementing the claimed 


Regarding claim 2, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 1, and Bonstrom further discloses a comparison device configured to compare a first sequence in which symbols to be displayed are specified based on the target care procedure with a second sequence in which user inputs for displayed symbols which are assigned to the actual care procedure have been detected (See Bonstrom at least at Abstract; Claim 1).


Regarding claim 4, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 1, and Acharya further teaches an input device configured to specify an input dialogue based on the detected user input, wherein the image output device can display the input dialogue simultaneously with the symbols which visualize the target care procedure and the actual care procedure (See Acharya at least at Paras. [0092], [0126], [0129]; Figs. 12, 15, 16).


Regarding claim 7, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 1, and Acharya further teaches a communication interface configured to transmit information relating to the actual care procedure (See id. at least at Paras. [0126], [0129], [0136]).


Regarding claim 8, claim 8 recites substantially the same limitations as included in independent claim 1. Thus, claim 8 is rejected under the same grounds of rejection as applied to claim 1 above. 




Regarding claim 11, claim 11 recites substantially the same limitations as included in claim 4. Thus, claim 11 is rejected under the same grounds of rejection as applied to claim 4 above.


Regarding claim 14, claim 14 recites substantially the same limitations as included in claim 7. Thus, claim 14 is rejected under the same grounds of rejection as applied to claim 7 above.


Regarding claim 15, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 7, and Acharya further teaches wherein the communication interlace is configured to transmit information relating to the actual care produced to a server, wherein the server has a receiving device for receiving the information, and a man-machine interface for displaying the information (See Acharya at least at Paras. [0117]-[0119]; Fig. 12; See also Bonstrom at least at Paras. [0020], [0055], [0059]).


Regarding claim 17, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 7, and Acharya further teaches wherein the communication interface is configured to transmit information relating to the actual care procedure, to a server (See Acharya at least at Paras. [0117], [0126], [0129], [0136]; .


Regarding claim 19, claim 19 recites substantially the same limitations as included in claim 17. Thus, claim 19 is rejected under the same grounds of rejection as applied to claim 17 above.

Regarding claim 20, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 15, and Acharya further teaches wherein the man-machine interface for displaying the information is on an interface (See id. at least at Paras. [0117]-[0119]; Fig. 12).



Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonstrom, in view of Yamamoto, in view of Acharya, in view of Orbay and further in view of U.S. 2014/0022283 A1 to Chan et al., hereinafter “Chan.”
Regarding claim 3, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 1, but may not specifically describe that the image generation device is configured to replace or overlay at least one displayed symbol which is assigned to the target care procedure with at least one specified symbol which is assigned to the actual care procedure based on the detected user input. However, Chan teaches the image generation device is configured to replace or overlay at least one displayed symbol which is assigned to the target care procedure with at least one specified symbol which is assigned to the actual care procedure based on the detected user input (See Chan at least at Paras. [0005], [0008], [0061]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom, Yamamoto, Acharya and Orbay to 


Regarding claim 10, claim 10 recites substantially the same limitations as included in claim 3. Thus, claim 10 is rejected under the same grounds of rejection as applied to claim 3 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonstrom, in view of Yamamoto, in view of Acharya, in view of Orbay and further in view of U.S. 2003/0097060 A1 to Yanof et al., hereinafter “Yanof.”
Regarding claim 5, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 1, but may not specifically describe an evaluation device configured to specify a spontaneous evaluation, wherein the image output device can display the spontaneous evaluation simultaneously with the symbols which visualize the target care procedure and the actual care procedure. However, Yanof teaches an evaluation device configured to specify a spontaneous evaluation, wherein the image output device can display the spontaneous evaluation simultaneously with the symbols which visualize the target care procedure and the actual care procedure (See Yanof at least at Para. [0039], [0047]; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom, Yamamoto, Acharya and Orbay to 

Regarding claim 12, claim 12 recites substantially the same limitations as included in claim 5. Thus, claim 12 is rejected under the same grounds of rejection as applied to claim 5 above.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonstrom, in view of Yamamoto, in view of Acharya, in view of Orbay and further in view of U.S. 2015/0062157 A1 to Dragnea, hereinafter “Dragnea.”
Regarding claim 6, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 5, but may not specifically describe that the evaluation device is configured to assign the specified spontaneous evaluation to a specific displayed symbol, wherein the image output device is configured to display the specified spontaneous evaluation adjacent to the respective assigned symbol or overlaid on the respective assigned symbol. However, Dragnea teaches the evaluation device is configured to assign the specified spontaneous evaluation to a specific displayed symbol, and wherein the image output device is configured to display the specified spontaneous evaluation adjacent to the  respective assigned symbol or overlaid on the respective assigned symbol (See Dragnea at least at Abstract; Paras. [0026], [0033]; Figs. 1B, 2); See also Acharya at least at Para. [0126]; Figs. 7, 8, 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom, Yamamoto, Acharya and Orbay to incorporate the teachings of Dragnea to provide evaluations adjacent to assigned symbols or representations. Dragnea is directed to a method and system of displaying information during a medical procedure. Incorporating the medical procedure display techniques as in Dragnea with the assistance method and control program of Yamamoto, the augmented reality assistant of Acharya, the endo-surgical device of Orbay, and the fitness device for checking performance of an exercise as in Bonstrom would increase the functionality and effectiveness of implementing the claimed care support device and method for care support.


Regarding claim 13, claim 13 recites substantially the same limitations as included in claim 6. Thus, claim 13 is rejected under the same grounds of rejection as applied to claim 6 above.




Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonstrom, in view of Yamamoto, in view of Acharya, in view of Orbay and further in view of U.S. 2018/0182475 A1 to Cossler et al., hereinafter “Cossler.”
Regarding claim 16, Bonstrom as modified by Yamamoto, Acharya and Orbay discloses all the limitations of claim 4, but may not specifically describe wherein the display of the input dialogue is adjacent to the symbols which visualize the target care procedure and the actual care procedure. However, Cossler teaches wherein the display of the input dialogue is adjacent to the symbols which visualize the target care procedure and the actual care procedure (See Cossler at least at Paras. [0136], [0146]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonstrom, Yamamoto, Acharya and Orbay to incorporate the teachings of Cossler to provide display input dialogues adjacent to symbols in a compartmentalized interface component. Cossler is directed to artificial-intelligence-based facilitation of healthcare delivery. Incorporating the AI-based facilitation of healthcare delivery as in Cossler with the assistance method and control program of Yamamoto, the augmented reality assistant of Acharya, the endo-surgical device of Orbay, and the fitness device for checking performance of an exercise as in Bonstrom would increase the functionality and effectiveness of implementing the claimed care support device and method for care support.

Regarding claim 18, claim 18 recites substantially the same limitations as included in claim 16. Thus, claim 18 is rejected under the same grounds of rejection as applied to claim 16 above.





Response to Arguments
	Applicant’s response filed February 3, 2021 has been fully considered, but the arguments therein are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are persuasive. The Applicant argues at pages 2-4 an improvement to the conventional technology of medical protocols for the observer’s ability to quickly determine whether proper protocols are followed, and is a practical application of the abstract idea. The current limitations are akin to the technology from Examples 37 and 42 in the Revised PEG from October of 2019. In addition, the claim limitations amount to “significantly more” than the abstract idea. Thus, the claims are patent eligible under 35 U.S.C. §101. 
	Applicant’s arguments pertaining to prior art rejections are not persuasive. The claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art reference Bonstrom at Pages 7-11 of the Applicant’s Remarks are not persuasive. Bonstrom is relied on for the image output device to display symbols which visualize a care procedure. The care procedure is broad enough to encompass a fitness procedure, and, moreover, the care support device and method for care support are recited in the preamble of the claims. Further, the additional references, i.e., Yammamoto teaches symbols displayed based on a target care procedure – relying on Yammamoto for a more narrow construction of a target care procedure in the field or endeavor of medical examination systems and methods (See Yammamoto at least at Paras. [0002]-[0005], [0036]-[0038], [0174]). Acharya at least at Paras. [0110], [0113], [0125]-[0126] teaches the detection of a user input and then assigns actual care procedure and merges the input to different See at least Paras. [0136]-[0137]). As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical diagnostics, and medical support/health record display techniques, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        09/08/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686